By the Court.
As to the first exception such agreement between the parties is not admissible on this issue to defeat the title. By next justice, in the statute is not meant strictly the nearest, but some one in the town where the land lies. As to the third exception, there is no law that excludes a tenant from being an appraiser of land, taken on execution; and where the parties having knowingly and' understandingly agreed upon him, as in the present case, both parties knew he was tenant; they are estopped to say he is not indifferent, especially the debtor, whose tenant he was, and who chose him. Yerdict and judgment for the plaintiff.